REVERSE the order granting summary judgment AND
                REMAND for proceedings consistent with this order.




                PARRAGUIRRE, J., concurring:
                            For the reasons stated in the SFR Investments Pool I, LLC v.
                U.S. Bank, N.A., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments is now the controlling law and, thusly, concur in the
                disposition of this appeal.



                                                                --C244)taamaGreart
                                                             Parra guirre




                cc:   Hon. David B. Barker, District Judge
                      Howard Kim & Associates
                      Brooks Hubley LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 19474